Dear Mayor Goldsby:
You have requested an advisory opinion from this office concerning certain aspects of a recent meeting held by the City Council for the Town of Amite.  The Town of Amite is a Lawrason Act municipality and is therefore governed by the applicable statutes (LSA-R.S. 33:321-R.S.33:481).
You informed this office that the city council of Amite consists of five aldermen with one alderman serving as mayor pro tempore if the mayor is unable to attend a meeting. More specifically, you inquired as to whether three aldermen, including the alderman acting as mayor pro tempore, constitute a quorum for this council.
When three of the five elected aldermen are present, a quorum is met.  According to LSA-R.S. 33:405, an aldermen who acts as mayor pro tempore still attends the meeting as an aldermen for the purposes of reaching quorum.  A majority of the members of the board of aldermen shall constitute a quorum of the board at any meeting.
In accordance with the portion of the statute quoted above, the presence at a municipal meeting of a majority of the aldermen elected constitutes the quorum necessary to conduct the meeting. Thus, it is the opinion of this office that the presence of three aldermen of a five aldermen constitutes a quorum and those members may conduct business.
Additionally, LA-R.S. 33:406 provides that any law enacted by the board of alderman shall be by ordinance and no ordinance shall be adopted except by the affirmative vote of a majority of the members of the board.  That statute further provides that any act of the board which is not law shall be by resolution. A resolution shall be approved by an affirmative vote of a majority of the members of the board present at a meeting. No resolution shall require the signature or other action of the mayor to become effective. The three aldermen who were present may conduct the meeting.  Any action taken by the quorum of aldermen shall be legal.
We trust the attached opinion will answer your questions.  If you have any further questions, please do not hesitate to contact our office.
Yours very truly,
                                CHARLES C. FOTI, JR. ATTORNEY GENERAL
By: ___________________________
                                CHARLES H. BRAUD, JR. Assistant Attorney General
CCF, Jr./CHB/kd